( (Rev. 10220) Case 5:21-cv-010060eH MILD OMER SHEAREd 02/09/21 Page 1 of 1

fic JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
* purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
MOU UN WONG Christina-Kamalam of the Dawson-family, Alex-Singarayan

of the Royappa-family, Daniel-Andrew of the Royappa-family.
(b) County of Residence of First Listed Ptaintiff Santa Clara County County of Residence of First Listed Defendant Santa Clara County
(EXCEPT IN U.S. PLAINTIFE CASES) (IN CLS. PLAINTIFF CASES ONLY)

NOTE, INLAND CONDEMNATION CASES, USE FHE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c} Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known Self-Standing
Todd Rothbard, Steve Naumchik, Ryan Mayberry, Brian Skarbek, and (being sued as CHRISTINA K. DAWSON a.k.a. CHRISTINA
Christina Dabis, c/o The Law Offices of Todd Rothbard, 100 Sara DAWSON, ALEX ROYAPPA, DANIEL ROYAPPA,
ct =

Avenue, Suite 200, Santa Clara, California [95051] 408-244-42 Does | through 5, inclusive)

 

   
 

 

 

 

 

il. BASES OF JURISDICTION (Piace am “x” in One Box Ont) TW. CHTIZ Z RINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(Por Diversity Cases Onby and One Box for Defendant)
C] 1 U.S. Goverment [«]3 Federal Question FE FE B 0 a PTF DEF PTF DEF
Plaintiff (1.8, Government Not a Party) Citizen of shee i] i [x] 1 Incorporated er Principal Place []4 []4
Ss of Business In This State
wonGERk, Usk SOONG .
[}2 U.S. Government ([]4 _ Diversity f ERN aise DEGQUAT E12 [€] 2 teorporated and Principal Place [7] 5 []5
Defendant (Indicate Citizenship of Parties in ltent HD SAN JOSE ° CALIFORNIA of Business In Another State ;

 

 
  
     

 

 

  
  
   

   
 

      

   

  

     

   

     

 

  
   

    

 
 
        

 
  
    

 

 

 

 

1V. NATURE OF SUIT (Place an “X" in One Box Only)
CONTR pee ue at ae Ee BANKRUP’ OTH A
1(0 insurance PERSONAL INJURY PERSONAL INJURY | |625 Drug Related Seizure EI 422 Appeal 28 USC 158 H 375 False Claims Act
120 Marine 310 Airplane Ul 365 Personal Engury - of Property 21] USC 881 — | 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act H 315 Airplane Product Product Liability | 1690 Other 28 USC [57 3729(ay)
140 Negotiable Instrument Liability a: 367 Health Care/ 400 State Reapportionment
[_]150 Reeovery of Overpayment [_} 320 Assault, Libel & Pharmaceutical EE PRoy RESHES 2239 | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury H 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Empleyers’ Product Liabitity f_| 830 Patent 450 Commerce
152 Recovery of Defauited Liability C] 368 Asbestos Personal I] 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Leabitity |] 840 trademark Corupt Organizations
[1153 Recovery of Overpayment Liability PERSONAL PROPERTY On | 880 Defend Trade Secrets [| 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud air Labor Standards Act of 2616 (15 USC 1681 of 1692)
[_] 160 Stockholders’ Suits = 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
j_§190 Other Contzact Product Liability [_] 380 Other Personal | |720 Labor/Management : Protection Act
H 195 Contract Product Liabitity {~] 360 Other Personal Property Damage Relations 861 HEA (1395!) H 490 Cable/Sat TY
196 Franchise Injury Cc] 385 Property Damage 740 Raikway Labor Act | | 862 Black Lung (923} 850 Securities/Commodities/
| 362 Personal Injury - Product Liability Hs Family and Medical a 863 DIWC/DIWW (405(¢)) Exchange
Medical Matpractice Leave Act | | 864 SSID Title XVI | 890 Other Statutory Actions
RDN pe) aE RE Ae : [4790 Other Labor Litigation [ | 865 RSI (405(g)) |_| 891 Agricuttueal Acés
| | 210 Land Condemnation «| 446 Other Civél Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
[4 220 Foreclosure | 441 Voting | | 463 Alien Detainee Income Security Act | | 895 Freedom of {information
230 Rent Lease & Ejectinent 4 442 Employment |_| 510 Motions to Vacate | 870 Taxes (U.S. Plaintiff Act
246 Torts to Land 443 Housing! Sentence or Defendant} 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General i 871 IRS—Third Party -| 899 Administrative Procedure
[| 290 All Other Real Property a 445 Amer. w/Disabilities -f ] 535 Death Penalty 26 USC 7609 Act#Review or Appeal of
Employment Other: ’ i Agency Decision
r | 446 Amer. w/Disabilities -F {540 Mandamus & Other 464 Other Immigration | 950 Constitutionality of
Other Ft 550 Civil Rights Actions State Statutes
|] 448 Education | 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
CT] | Original [e]* Removed from 3. Remanded from Cl 4 Reinstated or i” 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direet File
Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional stafutes unless diversity):

18 U.S.C. Section 242; 18 U.S.C: Section 245; and 42 U.S.C. Section 1983.

Brief description of cause:

The Denial of the Rights Under the of the Law.

VIL CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTEDIN = ([] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. According to the Proof suRY DEMAND: [klyes [INo
VII. RELATED CASE(S)
iF ANY (See msinuctionsys ae DOCKET NUMBER
DATE SIGNATURE GE-AFTORNEY ORREGCORD of the Defendants

February 08, 2021 Chvwhina—Kawalom; dere play cymes ae, Arte) Padre
FOR OFFICE USE ONLY fo 7 é ,
RECEIPT ff AMOUNT APPLYING EFP » JUDGE MAG. JUDGE

 

 
